Cooley, J.
This controversy belongs to that unhappy class where parents, having divested themselves of the means of independent support in favor of children, find themselves afterwards discontented in the position in which they have placed themselves, and resort to litigation with their children to the destruction of family and domestic happiness.
The complainant is the widow of Horace B. Pratt. In 1866 in the lifetime of her husband she united with him in a conveyance of their little property, consisting *175of one hundred and sixty acres of cheap land and a small amount of personal property, worth in all perhaps $1200, to the defendant Horace B. Pratt, their son, taking back from him an agreement that the son should give them “a good and sufficient support during their natural lives, providing sufficient food and clothing, medicine and medical attendance when necessary, and not requiring of them any labor or service other than they may-voluntarily render.” The written contract contained a provision that the parents should have -a lien on the property to secure performance óf its stipulations.
The father did not survive this arrangement long, but the mother lived with her son after her husband’s death, some eight years. They appear'to have lived in a very economical way, but contented and without controversy, the mother taking general charge of the household work for the son, who was unmarried. The son then married, and difficulties arose. These, however, are entirely unexplained, — the mother giving no sufficient, reason for them, but declaring that she has a reason which she chooses not to tell. We have no reason to think the son was wanting in due provision for his mother any more after his marriage than before.
When difficulties sprang up, the mother left the son’s house and went elsewhere to live. She now claims to be entitled to a support by her son wherever she sees fit to reside.
When the very moderate circumstances of the parties are taken into account, it is difficult to reach any other conclusion than that it was the understanding and expectation of all the parties that the support the son was to give was to be furnished at his own home. As a business arrangement he could not have afforded to make it on any other terms. The mother, therefore, was not justified -in leaving the son as she did, and demanding support elsewhere, unless she could show that he failed in his dirty to her. This showing has not been made. And much as our sympathies may be excited in her behalf *176by ber dependent condition, we have no alternative but to affirm tbe decree with costs.
Tbe other Justices concurred.